DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/ Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to an ultrasound imaging system, classified in A61B 8/5215.
II. Claims 3-21, drawn to an ultrasound imaging system, classified in A61B 8/54.

Please note that the restriction also includes species election in addition to the groups above. If invention II is selected from the groups above, elect one species from each group of species (election of one species from A-F, one of species I or II, one of species a or b, one of species i or ii, and one of species AA or BB).

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Invention II) as claimed does not require the particulars of the subcombination (Invention I) as claimed because the subcombination requires that automatic imaging is done of an anatomical target multiple times with different sets of imaging parameters (emphasis added). The subcombination has separate utility such as determining a set of ultrasound images from among the plurality of sets of the ultrasound images that has the highest quality, automatically configuring the ultrasound imaging system based on determining the set of ultrasound images from among the plurality of sets of ultrasound images that has the highest quality, detecting the beginning of imaging after a threshold period of time, using a low-power set of imaging parameters, determining a view classifier for the ultrasound images, and calculating an image sharpness metric, a pixel variation metric, a noise metric, a total variation metric, or a pixel intensity metric, for example.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their divergent classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Election of Species
This application contains claims directed to the following patentably distinct species:
Pertaining to the determining the set of ultrasound images from among the plurality of sets of ultrasound images that has the highest quality:
using a view classifier as described in [0007] and pertaining to claim 6;
using a calculated image sharpness metric as described in [0007] and pertaining to claim 7;
using a calculated a pixel variation metric as described in [0007] and pertaining to claim 8;
using a calculated a noise metric as described in [0007] and pertaining to claim 9;
using a calculated a total variation metric as described in [0007] and pertaining to claim 10;
using a calculated a pixel intensity metric as described in [0007] and pertaining to claim 11.

Pertaining to generating an indicator to the user:
generate an instruction for a user to hold substantially stationary an ultrasound imaging device as described in [0008] and pertaining to claim 12;
generate a notification for a user that indicates the set of imaging parameter values with which the set of ultrasound images that has the highest quality metric was produced as described in [0008] and pertaining to claim 13.

Pertaining to imaging parameter values:
the plurality of sets of imaging parameter values comprise ultrasound imaging presets each optimized for imaging a particular anatomical region among a plurality of anatomical regions as described in [0009] and pertaining to claims 14-16;
the plurality of sets of imaging parameter values comprise preferred sets of imaging parameter values associated with a user as described in [0009] and pertaining to claim 17.

Pertaining to transmission and reception of the ultrasound waves and the imaging parameter value:
transmitting a plurality of sets of ultrasound waves into a subject using the plurality of sets of imaging parameter values, wherein the plurality of sets of imaging parameter values relate to ultrasound transmission; and generate each of the plurality of sets of ultrasound images from a different set of reflected ultrasound waves each corresponding to one of the plurality of sets of transmitted ultrasound waves as described in [0010] and pertaining to claim 18;
transmitting a single set of ultrasound waves into a subject, and generate each of the plurality of sets of ultrasound images from a single set of reflected ultrasound waves corresponding to the single set of transmitted ultrasound waves using the plurality of sets of imaging parameter values, wherein the plurality of sets of imaging parameter values relate to ultrasound image generation as described in [0010] and pertaining to claim 19.

Pertaining to the hardware of the ultrasound system:
AA. ultrasound system includes the processing device and an ultrasound imaging device as described in [0010] and pertaining to claim 20;
BB. ultrasound system includes the processing device as described in [0010] and pertaining to claim 21.

	The species pertaining to the determining the set of ultrasound images from among the plurality of sets of ultrasound images that has the highest quality are independent or distinct because as recited in paragraph [0007], there are several distinct “embodiments” describing how 
The species pertaining to the generating an indicator to the user are independent or distinct because as recited in paragraph [0008], there are two distinct “embodiments” describing the type of indicator, either generating an instruction for a user to hold substantially stationary an ultrasound imaging device or generating a notification for a user that indicates the set of imaging parameter values with which the set of ultrasound images that has the highest quality metric was produced.
The species pertaining to the imaging parameter values are independent or distinct because as recited in paragraph [0009], there are two distinct “embodiments” describing what the imaging parameter values include, either ultrasound imaging presets each optimized for imaging a particular anatomical region among a plurality of anatomical regions or preferred sets of imaging parameter values associated with a user.
The species pertaining to the transmission and reception of the ultrasound waves and the image parameter value are independent or distinct because as recited in paragraph [0010], there are two distinct “embodiments” describing what the transmission and reception processes include as well as what stage the imaging parameter value corresponds to, either transmission of a plurality of sets of ultrasound waves, the imaging parameter relating to the transmission, and generation of the plurality of sets of ultrasound images from a different set of reflected ultrasound waves or transmission of a single set of ultrasound waves, generating each of the plurality of sets of ultrasound images from a single set of reflected ultrasound waves, and the imaging parameter relating to ultrasound image generation.

In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 3-5 are generic to invention II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their divergent subject matter;
(b) the species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one species would not likely be applicable to the other species;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793